 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK



 JACOB BERGERON,

                               Petitioner,                    ORDER
                                                              19-CV-4759(AMD)
                        V.

                                                                             FILED
 UNKNOWN AGENTS OF THE STATE                                             dIstrkt'court E D NY
 OF GEORGIA,
                                                                     ★         ( 2019 ★
                               Respondent.

                                                                     BROOKLYN OFFICE
 ANN M.DONNELLY,United States District Judge:

        On August 12, 2019, the pro se petitioner, Jacob Bergeron, a resident of Georgia, filed

this action asking the Court to investigate Georgia federal and state officials. However, Mr.

 Bergeron failed to sign the petition or pay the filing fee to commence this action. On August 19,

2019, the Clerk's Office informed the petitioner by letter that in order to proceed, he must sign

the petition and either pay the filing fee or return a completed application for informa pauperis

 status. The petitioner has not responded to the letter and the time for doing so has passed.

        Accordingly, this action is dismissed.' The Clerk of Court is respectfully requested to

close this case. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not

 be taken in good faith and therefore in forma pauperis status is denied for the purpose of any

 appeal. Coppedge v. United States, 369 U.S. 438, 444-45.




' Even if the petitioner had complied with the filing requirements, this action would be
  dismissed as frivolous because it does not set forth a plausible claim for relief and has no
  connection to this district, much like the petitioner's other actions filed here. See Bergeron v.
  Will et al, I9-CV-3249(AMD)(LB)(dismissed June 20, 2019); Bergeron v. Unknown Agents
  ofCobbCoimty, 19-CV-3250(AMD)(LB)(dismissed June 20, 2019).
so ORDERED.


                             s/Ann M. Donnelly
                            Ann M. Donnelly
                            United States District Judge

Dated: October 1, 2019
       Brooklyn, New York
